Pashman, J.,
dissenting. The majority today rules that a woman who was severely beaten by her former husband will not be compensated for the injuries which she suffered. In its view, her claim for relief was filed six weeks later than a literal reading of N. J. S. A. 2AAA-2 would allow. In so holding, the majority both ignores the purposes underlying personal injury statutes of limitations and departs from this Court’s heretofore “equitable” approach in dealing with questions concerning the timeliness of suits.
I cannot subscribe to this result. Ms. Tevis did not institute suit immediately after the beating was inflicted because such an endeavor would have amounted to a wholly useless act. Her claim would have been dismissed pursuant to the archaic and now discredited doctrine of interspousal immunity. She did, however, file suit well within two years of our abrogation of the interspousal bar in Small v. Rockfeld, 66 N. J. 231 (1974). Indeed, her suit was commenced a mere two years and six weeks from the date of injury. Given this circumstance, defendant does not — nor can he reasonably — con*436tend that he was prejudiced by the delay. Nor were the triers of fact compelled to render a decision based upon “stale” evidence. I would therefore hold that Ms. Tevis5 cause of action did not “accrue” within the meaning of N. J. S. A. 2A:14^2 until we rendered our decision in Small v. Rockfeld, supra. Consequently, that cause of action is not time-barred.
N. J. S. A. 2A:14-2 — the statute of limitations applicable to personal injury suits — provides that an action for damages must be commenced within two years after “the cause of * * * action shall have accrued.” Thus, the main question here is when did Ms. Tevis5 claim in fact “accrue.” The majority, relying upon technical pleading concepts relating to the distinction between an “element of a prima facie ease” and an “immunity to suit,55 concludes that the date of accrual was May 14, 1973 — the day upon which the heating was inflicted. Consequently, a literal application of N. J. S. A. 2A:14-2 leads them to dismiss the present suit, inasmuch as it was filed six weeks after May 14, 1975.
Such a mechanical construction of N. J. S. A. 2A:14-2 is both unwarranted and unwise. Due to the absence of any legislative specification as to the precise moment when a claim “accrues," this Court has long held that we are under a duty to fashion rules which best serve the interests of justice. See, e. g., Farrell v. Votator Div. of Chemetron Corp., 62 N. J. 111, 121 (1973); Fernandi v. Strully, 35 N. J. 434, 449 (1961). In carrying out this duty, technical legal concepts and per se rules are to be eschewed. Rather, we must scrutinize all of the facts and circumstances of a particular case in order to determine whether barring suit will in fact serve the goals underlying the limitations period. See, e. g., Kaczmarek v. New Jersey Turnpike Auth., 77 N. J. 329, 338 (1978); White v. Violent Crimes Compensation Bd., 76 N. J. 368, 379-387 (1978).
*437The primary purpose of personal injury statutes of limitations is to compel the exercise of a right of action within a reasonable time so that the opposing party has a fair opportunity to defend. See, e. g., Kaczmarek, supra, 77 N. J. at 337; Union City Housing Auth. v. Commonwealth Trust Co., 25 N. J. 330, 335 (1957). Another goal furthered by such statutes is that of stimulating litigants to pursue their causes of action diligently. See, e. g., Kaczmarek, supra, 77 N. J. at 337; Farrell, supra, 62 N. J. at 115. Finally, limitations periods serve to weed out stale, frivolous and vexatious claims. See, e. g., Kaczmarek, supra, 77 N- J- at 337-338.
In situations where these goals will not be furthered by barring suit, we have not hesitated in departing from a strict and uncritical application of the statutory period. Thus, for example, this Court has developed the “discovery rule” in order to ameliorate the sometimes harsh results that might ensue were causes of action always deemed to accrue at the moment an allegedly wrongful act is committed. Under that rule,
* * * in an appropriate case a cause of action will be beld not to accrue until tbe injured party discovers, or by an exercise of reasonable diligence and intelligence should have discovered that he may have a basis for an actionable claim.
[Lopez v. Stayer, 62 N. J. 267, 272 (1973)]
See, e. g., Burd v. New Jersey Telephone Co., 76 N. J. 284, 291 (1978); Moran v. Napolitano, 71 N. J. 133 (1976); Fox v. Passaic General Hospital, 71 N. J. 122 (1976); Fernandi v. Strully, 35 N. J. 434 (1961).
The rationale underlying the discovery rule is not difficult to fathom. A plaintiff who is unaware of the commission of a tort or the defendant’s responsibility therefor cannot be said to have slept on his rights until he discovers the facts which equate in law with a cause of action. Moreover, the defendant in such a situation cannot rightly complain that suit was not immediately instituted, inasmuch as his concealment of the *438wrong or his responsibility therefor directly caused the delay. Hence, suit is allowed because dismissal would not further the underlying goals of the statute of limitations. See, e. g., Moran, supra; Fox, supra; Lopez, supra; Fernandi, supra.
A similar rationale lies at the root of the doctrine of “equitable estoppel.” Under that doctrine, a defendant is precluded from invoking the statute of limitations as an affirmative defense if his wrongful conduct or representations have caused a plaintiff’s claim to be subject to the statute’s bar. In the main, our courts have applied the doctrine in situations in which: (1) a defendant has lulled a plaintiff into a false sense of security by representing that a claim will be amicably settled without the necessity for litigation, see, e. g., Friedman v. Friendly Ice Cream Co., 133 N. J. Super. 333 (App. Div. 1975); Howard v. West Jersey and Seashore R.R. Co., 102 N. J. Eq. 517 (Ch. Div. 1928), aff’d o. b., 104 N. J. Eq. 201 (E & A 1929); or (2) a defendant has failed to disclose information which he had a statutory duty to disclose, and such non-disclosure prevented a plaintiff from realizing that he possessed an actionable claim, see, e. g., State v. United States Steel Corp., 22 N. J. 341, 355-360 (1956); Noel v. Teffeau, 116 N. J. Eq. 446 (Ch. Div. 1934). Mindful, however, of the equitable underpinnings of the doctrine, we have not hesitated to estop a defendant in any case in which his wrongful conduct has prevented the timely filing of a complaint. See, e. g.. Barres v. Holt, Rinehart & Winston, Inc., 74 N. J. 461 (1977), aff’ing o. b., 141 N. J. Super. 563 (App. Div. 1976), aff’ing o. b., 131 N. J. Super. 371 (Law Div. 1974); Kyle v. Green Acres at Verona, Inc., 44 N. J. 100, 111 (1965); Patrick v. Groves, 115 N. J. Eq. 208, 210 (E & A 1934). As in the case of the “discovery rule,” suit is not barred because dismissal will not further the goals underlying the limitations period.
Contrary to the assertions of the majority, this Court has never intimated that statutes of limitations must be literally applied in every case whose factual pattern does not *439fall within the contours of the discovery rule or the doctrine of equitable estoppel. In fact, we have continuously emphasized that “it would be derelict * * * to apply strictly and uncritically a statutory period of limitations [in any situation] without considering conscientiously the circumstances of the individual case and assessing the Legislature’s objective in prescribing the time-limitation as related to the particular claim.” Kaczmarek, supra, 77 N. J. at 338; see, e. g., White, supra, 76 N. J. at 379; Ward v. McLellan, 117 N. J. Eq. 475 (E &.A 1935).
An examination of the facts of this particular case shows clearly that dismissal will not further the purposes underlying the two year limitations period prescribed by N. J. 8. A. 2A:14-2. Rather, such an examination leads to the conclusion that Ms. Tevis’ cause of action should be deemed to have accrued on December 17, 1974 — the date on which this Court decided Small v. Rockfeld, 66 N. J. 231 (1974).
II
Ms. Tevis’ injuries were inflicted on May 14, 1973. She did not immediately file suit against her husband for the simple and quite understandable reason that any such suit would have been dismissed pursuant to the doctrine of interspousal immunity. On December 17, 1974, however, this Court handed down its decision in Small v. Rockfeld, supra, thereby sounding the death knell of this archaic common law immunity. Upon becoming aware of our decision, Ms. Tevis filed suit. This suit was commenced well within two years of the Small decision. Her course of conduct therefore demonstrates that she was not remiss in diligently asserting her rights. She instituted a claim for redress as soon as she had a right to receive such redress.
The proofs adduced at trial show unmistakably that Ms. Tevis’ claim for relief was neither frivolous nor vexatious. For were the triers of fact compelled to render a decision predicated upon “stale” evidence, inasmuch as suit was com*440menced a mere six weeks after the limitations period would ordinarily have expired.
Finally, in view of the limited time period between injury and suit, defendant cannot reasonably complain that his defense has been prejudiced by delay. Indeed, defendant has not alleged during any stage of the present proceedings that delay has in fact hindered his ability to respond to Ms. Tevis’ complaint.
Thus, dismissal of this particular suit will not further any of the goals underlying N. J. 8. A. 2A:14-2. Indeed, dismissal will not serve any salutary purpose whatsoever.1 Instead, such a disposition of the present suit will merely act to undermine the basic policy upon which our tort law is predicated.
At the very root of our system of civil laws is the notion that justice should be achieved and wrongs redressed. This impulse applies with special force in the tort area where “* * * over the centuries the common law * * * has developed a set of rules to implement the principle that a person should be compensated fairly for injuries caused by the violation of his legal rights.” Carey v. Piphus, 435 U. S. 247, 257, 98 S. Ct. 1042, 1049, 55 L. Ed. 2d 252, 261 (1978); see, e.g., Merenoff v. Merenoff, 76 N. J. 535, 547 (1978); Anderson v. Somberg, 67 N. J. 291 (1975), cert. den. 423 U. S. 929, 98 S. Ct. 279, 46 L. Ed. 2d 258 (1975); Henningsen v. Bloomfield Motors, Inc., 32 N. J. 358 (1960).
The majority today simply ignores this principle. Instead, it chooses to give effect to a common law immunity which originated in 16th century England and is predicated upon *441the legal fiction of spousal unity. See, e. g., Merenoff, supra, 76 N. J. at 539; Small v. Rockfeld, supra, 66 N. J. at 238; Immer v. Risko, 56 N. J. 482, 484-485 (1970).
This is not a case in which an immunity prospectively abolished by this Court actually did further some rational goal at the time that the events in controversy transpired. The concept of juridical unity of husband and wife was outmoded when Ms. Tevis was beaten, it was outmoded when she filed suit, and it remains outmoded today. Indeed, any goals that might once have been served by the fictitious concept were effectively dissipated by the enactment of the “Married Women’s Acts” in the mid-nineteenth century. See N. J. S. A. 37:2-l et seq. This is the precise reason that we abolished the immunity. See Merenoff, supra, 76 N. J. at 540; Small v. Rockfeld, supra, 66 N. J. at 238; Immer v. Risko, supra, 56 N. J. at 485.
Nevertheless, the majority today chooses to exalt this functionally useless immunity at the expense of the principle of fair compensation which is deeply embedded in our tort law. It does so- by mechanically applying the literal language of a statute of limitations none of whose purposes will be served by barring this particular dispute. The majority in effect rules that, in this case, principles of equity should play no part in the judicial process.
I dissent.
Hughes, C. J., dissenting: I would affirm the judgment below substantially for the reasons expressed in the opinion of the Appellate Division, reported at 155 N. J. Super. 273.
Sullivan, J., concurring in the result.
For reversal and remandment — Justices Mountain, Sullivan, Clieeord and Handler — 4.
For affirmance — Chief Justice Hughes and Justice Pash-man — 2.

Tke majority claims to be concerned with protecting the courts from a flood of old and stale claims. Its fear in that regard is unfounded. Two years have already elapsed since Small v, RochfeU was decided. Thus, only claims already pending would be cognizable. Second, the application of equitable principles to each particular case will ensure that only those cases will be heard where the evidence is fresh and prejudice is lacking.